internal_revenue_service number release date index number ------------------------------------ --------------------------------------------- -------------------------------- re ------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-120964-16 date date -------------------------- ------------------------ ------------------------------------------------- --------------------------------------------------------------- ------------------------------------ ------------------------------------------- trustor date trust trust trust trust daughter ----------------------------------------------------- daughter ----------------------- daughter ------------------------------ date trustees date court ---------------------------------------------------------------------------------------------------------------- state statute cite ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- cite cite ----------------------- ------------------------------------------------------------------------- -------------------------- ----------------------------------------------------------------------------------------------- ------------------- --------------------------------------------------- ---------------------------------------------------------------------------------------------- ------------------------------------------------------- ---------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------ dear --------------- this letter responds to your letter dated date requesting a ruling regarding the generation-skipping_transfer consequences to a court-ordered modification to a_trust the facts and representations made are as follows plr-120964-16 on date trustor created an irrevocable_trust trust to benefit his three daughters daughter daughter and daughter date is a date prior to date pursuant to the terms of trust three separate trusts trust trust and trust were established one to benefit each daughter each daughter is the primary beneficiary of her trust the three trusts are sitused in state and are administered under the laws of state this private_letter_ruling pertains to trust benefitting daughter article iii paragraph a of trust provides that during the primary beneficiary’s lifetime the trustees may from time to time distribute to or for the benefit of each primary beneficiary so much of the corpus and income of her trust as the trustees determine in their discretion the income of a_trust not so distributed shall be accumulated and added to the corpus of the trust article iii paragraph b provides that the trustees may also from time to time distribute to or for the benefit of the issue of such primary beneficiary at such times and in such amounts as they in their sole discretion determine article iii paragraph c provides that upon the death of a primary beneficiary the trustees shall divide such deceased primary beneficiary’s trust into as many equal shares as there are children of such deceased primary beneficiary surviving and deceased children thereof leaving issue surviving thereafter one such share shall be allocated for the benefit of each surviving child of such deceased primary beneficiary and one such share shall be allocated collectively for the benefit of the surviving issue of a deceased child of such primary beneficiary who leaves issue then surviving article iii paragraph c provides that the separate shares to a surviving child secondary beneficiary of a deceased primary beneficiary shall be held and managed as a separate trust the trustees may from time to time distribute to or for the benefit of each such secondary beneficiary so much of the corpus and income of his or her trust as the trustees determine in their discretion under paragraph c the secondary beneficiary may withdraw one-third of the principal of his or her trust at the age of one-half of the principal of his or her trust at the age of and the remaining balance of his or her trust at the age of article iii paragraph c provides that if a secondary beneficiary dies before receiving final distribution of his or her trust then the balance shall be paid over and distributed equally to such secondary beneficiary’s surviving issue by right of representation but if such secondary beneficiary leaves no issue surviving then all of his or her trust shall be paid over and distributed equally to the other secondary beneficiaries or their issue such issue however taking by right of representation only the share which their parent would have received if living plr-120964-16 paragraph c provides that if any amounts become distributable to persons who have not then attained the age of then such distributee’s share shall continue to be held in trust for his or her benefit and the trustees shall pay to or for the benefit of such distributee so much of the net_income and principal that the trustees in their sole discretion deem necessary or advisable to provide for the proper care support and education of such distributee when such distributee attains the age of any balance held for his or her benefit shall be paid over and distributed to him or her outright if such distributee dies before attaining age then upon the death of such distributee any remaining portion of such trust for his or her benefit shall be paid over and distributed to the surviving issue of the child of such deceased secondary beneficiary who was his or her parent by right of representation if no issue of his or her parent survives him then to trustor’s heirs-of-law as determined at that time article iii paragraph c provides that if at any time before final distribution of the trust estate there shall not be in existence any one who is or might become entitled to receive benefits therefrom any portion of the trust estate then remaining shall be paid over and distributed as follows a one-half in equal shares to trustor’s two sisters or to their surviving issue by right of representation and b one-half to trustor’s wife’s parents or the survivor of them two omissions were made by the attorney in drafting the dispositive provisions of trust first trust fails to include a provision directing how assets are to be distributed if the primary beneficiary dies without surviving issue second trust contains no dispositive provisions for any share allocated to the issue of a deceased child of trustor’s daughters when trustor executed trust he was not aware that the terms of trust did not contain these distributive provisions on date trustor executed an affidavit to confirm that he intended to create separate trusts for each daughter he assumed each daughter would die with surviving issue and he intended that the assets of each separate trust would be administered and distributed under article iii of trust as follows to or for the benefit of trustor’s daughters for whom each separate trust was created for her lifetime in the case of a deceased daughter leaving surviving issue to or for the benefit of the surviving issue of said daughter for whom the separate trust was initially created in the case of a deceased daughter leaving no surviving issue to be divided equally between the separate trusts of trustor’s then- living daughters and the then-living issue of any deceased daughter by right of representation plr-120964-16 if all of trustor’s daughters and all of their issue are deceased then and only then would the remaining trusts assets be distributed to trustor’s more remote family members named in trust trustees petitioned court to modify the terms of article iii of trust to resolve the ambiguities in conformance with trustor’s intentions on date court issued an order that modifies and restates trust as follows article iii paragraphs a and b are not modified article iii paragraph c is divided into two paragraphs c and d paragraph c contains provisions for trust in the event a primary beneficiary dies leaving no surviving issue and paragraph d contains provisions for trust in the event a primary beneficiary dies leaving surviving issue paragraph c provides that upon the death of a primary beneficiary who leaves no surviving issue the assets of such deceased primary beneficiary’s trust will be divided into as many shares as there are i primary beneficiaries who are then living and ii primary beneficiaries who are then deceased but are survived by issue one share is to be allocated to each living primary beneficiary and one share is to be allocated to each deceased primary beneficiary with surviving issue thereafter any share of a living primary beneficiary will be distributed to a separate trust of such primary beneficiary established under trust any share of a deceased primary beneficiary with surviving issue will be distributed to the issue of such deceased primary beneficiary by right of representation provided that if an issue of the deceased primary beneficiary is a beneficiary of a separate trust established under trust the property that is otherwise distributable to such person will not be distributed outright to such person but is to be instead added to such separate trust to be held and distributed as provided therein paragraph d provides that upon the death of a primary beneficiary leaving surviving issue the trustees shall divide such deceased primary beneficiary’s trust into as many equal shares as there are children of such deceased primary beneficiary surviving and deceased children thereof leaving issue surviving thereafter one such share shall be allocated for the benefit of each surviving child of such deceased primary beneficiary and one such share shall be allocated collectively for the benefit of the surviving issue of a deceased child of such primary beneficiary who leaves issue then surviving plr-120964-16 subject_to article iv after such allocation such shares shall be held and distributed as follows ie pursuant to sec_1 through of article iii sec_1 through are substantively unchanged except to incorporate new paragraph d sec_5 and section are unchanged and renamed paragraph e and paragraph f respectively the modifications are contingent upon the trustees receiving a favorable private_letter_ruling from the internal_revenue_service trust was irrevocable prior to date the trustees represent that there have been no additions to trust after date ruling_request trustees request a ruling that the court-ordered modifications of trust to correct the scrivener’s errors and resolve ambiguities related to the administration and distribution of trust upon the death of daughter will not cause trust to lose its gst exempt status or cause the provisions of chapter to apply to any generation-skipping transfers made under trust law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst sec_2611 provides that for purposes of the gst tax the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer regulations the tax does not apply to any generation-skipping_transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the plr-120964-16 rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to be subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor’s children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court’s construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the gst tax state statute provides that a court may reform the terms of a_trust to conform to the trustor’s intention if the failure to conform was due to a mistake of fact or law and the trustor’s intent can be established state statute is a codification of the court’s common_law equitable power of courts to reform a_trust upon a showing of factors including mistake see cite see also cite which quotes the rule that w here an instrument is drawn or executed which professes or is intended to carry into execution an agreement previously entered into but which by mistake of the draftsman either as to fact or law does not fulfill that intention or violates it equity will correct that mistake so as to produce a conformity to the agreement if the language of the trust instrument is not clear construction of an ambiguous trust instrument is a question of law to be decided by the court see cite in interpreting a_trust instrument all words and provisions appearing in the trust are given effect as far as possible and none are cast aside as meaningless but where the trust instrument is ambiguous extrinsic evidence can be used to determine a trustor’s intent see id plr-120964-16 in 387_us_456 the supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rules of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in this case the two omissions described above created ambiguities in trust trustees petitioned court to construe trust in order to resolve the ambiguities this judicial action involved bona_fide issues an examination of the relevant trust instruments and representations of the parties indicate that trustor intended to create separate trusts to provide for his three daughters and their respective surviving issue further trustor assumed that each daughter would die with surviving issue and he intended that the assets of each separate trust would be administered and distributed under article iii of trust to each daughter for that daughter’s lifetime and then for a deceased daughter’s surviving issue trustor intended that in the event a deceased daughter left no surviving issue then that daughter’s trust would be divided equally between the separate trusts of the then-living daughters and the then-living issue of any deceased daughter by right of representation further trustor intended that if all of his daughters and all of their issue are deceased then and only then would the remaining trust assets be distributed to trustor’s more remote family members accordingly we conclude that the court-ordered modifications to trust are consistent with applicable state law that would be applied in the highest court of state therefore based upon the facts presented and the representations made we conclude that the court-ordered modifications of trust to correct the scrivener’s errors and resolve ambiguities related to the administration and distribution of trust upon the death of daughter will not cause trust to lose its gst exempt status or cause the provisions of chapter to apply to any gst made under trust plr-120964-16 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
